Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Spiegler on Monday, December 6, 2021 @1:01pm via a voice mail message.

The application has been amended as follows: 
In the Claims
Claim 1, page 5, line 10 of the page:
	replace “Rb5 is selected from”   with  
-- R5b is selected from -- .

Replace Claim 4 with the following:
-- Claim 4.	A compound or pharmaceutically acceptable salt thereof, according to claim 1, wherein the compound is according to any one of Formulae Vb, Vc, Ve, and Vf:

    PNG
    media_image1.png
    254
    267
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    257
    266
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    262
    287
    media_image3.png
    Greyscale
,   or  
    PNG
    media_image4.png
    256
    268
    media_image4.png
    Greyscale
. --

Claim 16, 4th line from the end of the claim: 
delete “preventing and/or”.

Claim 17, 3rd line from the end of the claim: 
delete “preventing and/or”.

Claim 20, line 1 of the claim: 
delete “and/or preventing”.

Claim 21, line 1 of the claim: 
delete “and/or preventing”.


Drawings
The drawing was received on November 16, 2021.  The drawing is acceptable.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



December 7, 2021
Book XXVI, page 249